The evidence set forth in the petition for rehearing does not establish that the enforcement of the act in question operates to prejudice interstate transportation of freight and express, nor that its enforcement would impose unreasonable burdens upon interstate commerce. The burden is upon defendant to show that. Defendant's chief reliance is placed upon Buck v. Kuykendall, *Page 463 267 U.S. 307, 45 Sup. Ct. 324, 69 L.Ed. 623, 38 A.L.R. 286. We call attention to this paragraph appearing in the opinion in that case: "With the increase in number and size of the vehicles used upon a highway, both the danger and the wear and tear grow. To exclude unnecessary vehicles — particularly the large ones commonly used by carriers for hire — promotes both safety and economy. State regulation of that character is valid even as applied to interstate commerce, in the absence of legislation by Congress which deals specifically with the subject."
The Kuykendall case seems to be in entire harmony with Clark v. Poor, supra.
The petition for rehearing is denied.